internal_revenue_service number release date index number ----------------------- ------------------------------- ---------------------------------------- ------------------------------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ------------------ telephone number ---------------------- refer reply to cc corp b02 plr-123450-15 date date legend taxpayer ------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ --------------- state a -------------- exchange -------------- date date ----------------------- ----------------------- dear ---------------- this letter responds to your date request for rulings under sec_301 and sec_305 of the internal_revenue_code_of_1986 as amended the code the information received in that request and in subsequent communications is summarized below summary of facts taxpayer a state a corporation is registered as a closed-end investment_company and business_development_company under the investment_company act of as amended taxpayer has elected to be treated as a regulated investment plr-123450-15 company a ric under subchapter_m of chapter of subtitle a of the code and files its federal_income_tax returns as a ric taxpayer regularly distributes its earnings_and_profits as required under sec_852 taxpayer has one class of common_stock outstanding the common_stock the shares of which are publicly traded and listed on the exchange taxpayer has adopted a dividend_reinvestment_plan drip that generally provides for the reinvestment of its distributions on behalf of the holders of its common_stock unless a shareholder affirmatively elects to receive cash subject_to the approval of taxpayer's board_of directors taxpayer currently intends to make with respect to its common_stock one or more future dividends and or future spillback dividends dividends made after the close of a taxable_year that relate back to that taxable_year pursuant to an election under sec_855 with respect to its taxable years ending on date and date in the form of cash or common_stock at the election of each stockholder except where otherwise indicated references herein to a special dividend or the special dividend refer to each of the dividends referred to in the preceding sentence and references to the special dividends refer to all of the special dividends the total amount of cash payable in a special dividend will be limited to not less than percent of the total value of the special dividend in no event will the total amount of cash available be less than percent of the total value of a special dividend taxpayer expects to declare a special dividend using an election mechanism substantially_similar to that described below taxpayer will transmit to each holder of common_stock an election form relating to a special dividend each holder of common_stock may elect by the election deadline to receive his her or its portion of the special dividend in the form of a cash the cash_option or b common_stock of equivalent value the stock_option if a stockholder fails to make a valid election by the election deadline that stockholder will be deemed to have made an election to receive percent stock the total number of shares of common_stock to be issued in a special dividend will equal i the total amount of the special dividend minus the amount of cash payable pursuant to elections under the cash_option but subject_to the cash limit as defined below divided by ii the average trading price of a share of common_stock on the exchange as of the close of trading during a three-business-day period ending on a date that is as close as possible to the dividend payment_date but that is sufficiently in advance of that date to allow taxpayer to determine the number of shares of common_stock that it will issue and distribute in the special dividend the average trading price although taxpayer does not anticipate that the value of a share of common_stock will change substantially between the time that the average trading price is plr-123450-15 determined and the dividend payment_date there may be some change in value in that event the total value of the shares of common_stock actually distributed in the special dividend may not be precisely equal to the amount of cash that the shareholders electing to receive such shares would have received if those shareholders had elected to receive all-cash distributions while each stockholder will have the option to elect to receive cash in lieu of stock for the stockholder's entire entitlement under a special dividend taxpayer intends to limit the aggregate amount of cash to be distributed in a special dividend to not less than percent of the special dividend such amount the cash limit any cash paid in lieu of fractional shares of common_stock will not count towards the cash limit in no event will the total amount of cash available be less than percent of the total value of a special dividend thus taxpayer may pay more than percent of a special dividend in cash if for any special dividend the total number of shares of common_stock for which a cash election is made cash election shares would result in the payment of cash in an aggregate amount that is less than or equal to the cash limit then the entire portion of such special dividend that is allocable to such cash election shares will be paid in cash if the number of cash election shares would result in the payment of cash in an aggregate amount that is greater than the cash limit then holders of cash election shares will receive their respective portions of such special dividend on their cash election shares as follows a in cash on each stockholder's cash election shares equal to the proportion that such stockholder's cash election shares bear to the total cash election shares of all stockholders multiplied by an amount equal to the cash limit plus b in shares of common_stock based on the average trading price as to the remainder as a result if too many stockholders elect to receive a special dividend in cash a holder of cash election shares will instead receive a pro_rata amount of cash but in no case less than percent of its entitlement under a special dividend in cash with respect to any shareholder participating in the drip the drip will apply to a special dividend only to the extent that in the absence of the drip the shareholder would have received the distribution in money plr-123450-15 the taxpayer has represented that it will satisfy all of the requirements of section dollar_figure of revproc_2010_12 2010_3_irb_302 other than sec_3 thereof provided that for purposes of the representation is substituted for in each place it appears in sec_3 rulings based solely on the information provided and the representations made we rule as follows with respect to the special dividends any and all cash and stock distributed in each special dividend by taxpayer will be treated as a distribution of cash and property with respect to its stock to which sec_301 applies sec_301 and sec_305 the amount of the distributions of the stock received by any stockholder who receives stock will be considered equal to the amount of money which could have been received instead sec_1_305-1 and sec_1_305-2 example caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion is expressed with regard to whether taxpayer qualifies as a ric under subchapter_m or whether the distributions made pursuant to the ruling will satisfy the required_distribution requirement under sec_4981 procedural statements the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling plr-123450-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ______________________________ maury passman chief branch office of the associate chief_counsel corporate cc
